UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2190



YEBELAI MAKONNEN,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-687-850)


Submitted:   April 27, 1999                  Decided:   June 7, 1999


Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Onyebuchi N. Enechionyia, Arlington, Virginia, for Petitioner.
Frank W. Hunger, Assistant Attorney General, Francesco Isgro,
Senior Litigation Counsel, Norah Ascoli Schwarz, Office of Immi-
gration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Yebelai Makonnen, a citizen and native of Ethiopia, seeks

review of an order of the Board of Immigration Appeals (Board)

affirming the decision of the immigration judge (IJ) denying him

political asylum, 8 U.S.C.A. § 1158 (West Supp. 1998), and with-

holding of deportation, 8 U.S.C.A. § 1253(h) (West Supp. 1998).

Makonnen left the country in 1989 and fled to Germany, where he

lived until he came to this country in 1993 on a six-month

visitor’s visa.

     The IJ denied asylum and withholding of deportation but

granted voluntary departure.     On appeal, the Board held that

Makonnen was not eligible for asylum, as he was “firmly resettled”

in Germany before coming to this country and failed to show he was

eligible under either   exception to the “firm resettlement” bar.

8 C.F.R. §§ 208.13(c)(2)(i)(B), 208.15 (1998). The Board also held

that Makonnen did not establish his eligibility for withholding of

deportation.

     We conclude that the decision of the Board is supported by

“reasonable, substantial, and probative evidence on the record

considered as a whole. . . .”   8 U.S.C.A. § 1105(a)(4) (West Supp.

1998).*   Therefore, we deny Makonnen’s petition for review.    We


     *
       Section 306(b) of the Illegal Immigration Reform Immigrant
Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208, 110 Stat.
3009, repealed 8 U.S.C. § 1105(a)(4), replacing it with 8 U.S.C.A.
§ 1252(b)(4) (West Supp. 1998). However, because Makonnen was in
deportation proceedings before the effective date of the IIRIRA,

                                 2
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




the transitional rules provide for judicial review under
§ 1105(a)(4) as it existed before enactment of the IIRIRA. IIRIRA
§ 309(c)(4).


                                 3